ATTORNEY GRIEVANCE COMl\/IISSION * IN THE
OF MARYLAND COURT OF APPEALS
* OF MARYLAND

Petitioner
* Misc. Docket AG No. 90
v.
* Septernber Term, 2013
ROBERT LEE SHIELDS
*
Respondent

*******************************************************

ORDER

The Court of Appeals of Maryland, having considered the Joint Petition for Indefinite
Suspension By Consent of the Petitioner, Attorney Grievance Commission of Maryland, and the
Respondent, Robert Lee Shields, Esquire, it is this g day of lan@y 20]4;

ORDERED, that Respondent be, and hereby is, indefinitely suspended from the practice
of law in the State of Maryland; and it is further

()RDERED, that the Respondent may petition for reinstatement to practice law upon
submitting to a mental health examination by a mental health practitioner selected by Petitioner
and obtaining an opinion from said practitioner that Respondent is fit to practice law; and it is
further

ORDERED, that, the Clerk of this Court shall remove the name of Robert Lee Shields,
from the register of attorneys in the Court and certify that fact to the Client Protection Fund of
the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with

Maryland Rule l6-772(d).

/s/ Glenn T. Harrell Jr.
Senior Judge